EXHIBIT 10.1

 

2005 AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

$982,243.40

 

Irvine, CA

 

 

June 30, 2005

 

WHEREAS, Wireless Billing Systems, a California corporation (“Wireless Billing;”
“Maker”), executed that certain Secured Promissory Note dated May 26, 1999, in
the principal amount of Two Million Two Hundred Thirty-Eight Thousand Two
Hundred Forty-Two Dollars ($2,238,242.00) in favor of Corsair
Communications, Inc. (“Corsair”) (the “Original Note”); and

 

WHEREAS, Wireless Billing executed that certain Note Agreement dated as of
January 1, 2001 (the “Note Agreement”), and that certain Amended and Restated
Secured Promissory Note on January 1, 2001, in the principal amount of One
Million Six Hundred Ninety-Six Thousand Three Hundred Ninety-Four Dollars and
Eighteen Cents ($1,696,394.18) in favor of Corsair (together, the “January 2001
Amended Note”); and

 

WHEREAS, Wireless Billing and Corsair executed a letter agreement dated
December 20, 2001, revising the terms of the January 2001 Amended Note.  The
January 2001 Amended Note, as amended by said letter agreement (the
“December 2001 Amended Note”), amended and restated the Original Note; and

 

WHEREAS, Lightbridge, Inc. (“Holder”) succeeded to the assets and liabilities of
Corsair by way of merger; and

 

WHEREAS, Maker executed that certain 2002 Amended and Restated Secured
Promissory Note dated December 27, 2002, in the principal amount of One Million
Seven Hundred Twenty-Two Thousand Four Hundred Seventeen Dollars ($1,722,417.00)
in favor of Holder (the “2002 Amended Note”), which amended and restated the
December 2001 Amended Note; and

 

WHEREAS, Maker executed that certain 2004 Amended and Restated Secured
Promissory Note dated March 27, 2004, in the principal amount of One Million
Five Hundred Nine Thousand Nine Hundred Nineteen Dollars ($1,509,919) in favor
of Holder (the “2004 Amended Note”), which amended and restated the
December 2002 Amended Note; and

 

WHEREAS, the balance of all outstanding principal and accrued but unpaid
interest under the 2004 Amended Note on the date hereof is Nine Hundred Eighty
Two Thousand Two  Hundred Forty Three Dollars and Forty Cents ($982,243.40) and
the 2004 Amended Note matures on December 26, 2006; and

 

--------------------------------------------------------------------------------


 

WHEREAS, Maker and Holder desire to amend and restate the 2004 Amended Note as
provided herein;

 

NOW THEREFORE:

 

FOR VALUE RECEIVED, Maker hereby promises to pay to the order of Holder, at 30
Corporate Drive, Burlington, Massachusetts 01803, or at such other place as
Holder may designate from time to time in writing, in lawful money of the United
States of America and in immediately available funds, the principal amount of
Nine Hundred Eighty Two Thousand Two  Hundred Forty Three Dollars and Forty
Cents ($982,243.40), together with interest accrued on the unpaid principal
amount hereof from the date hereof at the rate of eight percent (8%) per annum,
compounded annually, payable as follows:

 

(i)                                     Six monthly installments of Six Thousand
Five Hundred Forty Eight Dollars and Twenty Nine Cents ($6,548.29) each,
commencing on July 1, 2005 and ending on December 1, 2005 (the “Initial Term”).

 

(ii)                                  Six monthly payments of Fifteen Thousand
Dollars ($15,000.00) each, commencing on January 1, 2006 and ending on June 1,
2006.

 

(iii)                               Maker shall pay to Holder all outstanding
principal and accrued but unpaid interest existing hereunder as of June 2, 2006,
in forty one monthly installments of Twenty Five Thousand Dollars ($25,000.00)
each, and one monthly payment of Twenty Three Thousand Two Hundred Ninety Three
Dollars and Nine Cents ($23,293.09), each in the amount necessary to cause all
outstanding principal and accrued and unpaid interest to be repaid in full as of
January 1, 2010 (the “Maturity Date”), commencing on July 1, 2006, and ending on
the Maturity Date.

 

Upon payment in full of the outstanding principal and all accrued but unpaid
interest thereon, this 2005 Amended and Restated Secured Promissory Note (“2005
Amended Note”) shall be surrendered to Maker for cancellation.

 

Except as otherwise set forth herein, all payments on this 2005 Amended Note
shall be applied first against accrued and unpaid interest and then against the
outstanding principal.  Maker shall have the right to prepay all or any portion
of the principal obligation hereunder without penalty at any time or from time
to time.

 

Maker hereby waives presentment, demand for payment, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this 2005 Amended Note.  Maker hereby
promises to pay on demand all reasonable legal fees and other costs and expenses
paid or incurred by Holder in enforcing or collecting this 2005 Amended Note.

 

The occurrence of any of the following events is an “Event of Default”
hereunder:

 

--------------------------------------------------------------------------------


 

(a)          Maker fails to pay when due any payments under this 2005 Amended
Note, which failure remains unremedied for five (5) business days following
Maker’s receipt of written notice from Holder of any such non-payment(s).

 

(b)         Without the application or consent of Maker (i) a receiver, trustee,
custodian or similar officer is appointed for Maker or for any substantial part
of Maker’s property, or (ii) any bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors under the laws of any jurisdiction is
instituted (by petition, application, or otherwise) against Maker and such
appointment or proceedings remains unstayed or undismissed for a period of
ninety (90) days.

 

(c)          In a transaction or a series of related transactions, (i) the sale
of all or substantially all of the assets of Maker, or (ii) any merger,
consolidation, reorganization or recapitalization of Maker; provided, however,
that such a merger, consolidation, reorganization or recapitalization of Maker
(A) whereby Primal Solutions, Inc. (“Primal”), a Delaware corporation, continues
to own  66 2/3%  or more of the voting power in the surviving company following
such transaction or transactions and the tangible net worth (as determined in
accordance with generally accepted accounting principles consistently applied)
of Maker following such transaction or transactions is not less than the
tangible net worth of Maker immediately prior to such transaction or
transactions, or (B) with and into Primal shall not be deemed to be an Event of
Default.

 

(d)         Any sale of the then outstanding common stock of Maker that results
in Primal holding less than a 66 2/3% equity or voting interest in Maker.

 

(e)          Maker (i) admits in writing Maker’s inability to pay Maker’s debts
when due, (ii) makes an assignment for the benefit of creditors, (iii) applies
for or consents to the appointment of any receiver, trustee, custodian or
similar officer for Maker or for any substantial part of Maker’s property, or
(iv) institutes (by petition, application, or otherwise) or consents to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings from relief under any bankruptcy law or any law for the relief of
debtors under the laws of any jurisdiction against Maker.

 

Upon the occurrence of any Event of Default, all obligations hereunder shall
become immediately due and payable.

 

In case any Event of Default shall have occurred, Holder may proceed to protect
and enforce its rights hereunder by suit in equity, action at law or any other
appropriate proceeding.

 

Neither any course of dealing by Holder nor any failure or delay by Holder to
exercise any right, power or privilege hereunder shall operate as a waiver
hereunder, and any single or

 

--------------------------------------------------------------------------------


 

partial exercise of any such right, power or privilege shall not preclude any
later exercise thereof or any exercise of any other right, power or privilege
hereunder.  No covenant, obligation or other provision hereof may be waived by
Holder and no consent contemplated hereby may be given by Holder other than in a
writing signed by Holder explicitly waiving such covenant, obligation or
provision or giving such consent.  If at any time any applicable usury law would
ever render usurious any amounts called for hereunder, then it is Holder’s and
Maker’s express intention that Maker shall not be required to pay interest on
this 2005 Amended Note at a rate in excess of the maximum lawful rate, that the
provisions of this paragraph shall control over all other provisions of this
2005 Amended Note which may be in apparent conflict hereunder, that such excess
amount shall be immediately credited on the principal balance of this 2005
Amended Note (or, if this 2005 Amended Note has been fully paid, refunded by
Holder to Maker), and the provisions hereof shall be immediately reformed and
the amounts thereafter collectible under this 2005 Amended Note reduced, without
the necessity of the execution of any further documents, so as to comply with
the then-applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.  Any such crediting or refund shall not cure or
waive any default by Maker under this 2005 Amended Note. If at any time
following any reduction in the interest rate payable by Maker there remains
unpaid any principal amount under this 2005Amended Note and the maximum interest
rate allowed by applicable law is increased or eliminated, then the interest
rate payable under this 2005 Amended Note shall be readjusted, to the extent not
prohibited by applicable law, so that the total dollar amount of interest
payable hereunder shall be equal to the dollar amount of interest which would
have been paid by Maker without giving effect to the reduction in interest
resulting from compliance with applicable usury laws.

 

This 2005 Amended Note amends and restates (and does not constitute an
extinguishment or novation of) the Original Note, the December 2001 Amended
Note, the 2002 Amended Note, and the 2004 Amended Note, copies of which are
attached hereto as Exhibits A, B, C, and D respectively, and each of which is
hereby acknowledged by Maker as a true, correct, and complete copy of the
original. This 2005 Amended Note amends and restates the Original Note, the
December 2001 Amended Note, the 2002 Amended Note and the 2004 Amended Note, and
does not evidence or effect a refinancing of all or any portion of the
indebtedness evidenced thereby, a release or relinquishment of the priority of
the security interest of Holder in any assets (real and personal) of Maker,
including without limitation pursuant to the Security Agreement (as hereinafter
defined).

 

This 2005 Amended Note may not be changed, modified, amended or terminated
except in a writing signed by Maker and Holder.  The covenants and agreements
contained in this 2005 Amended Note shall bind Maker, and the rights hereunder
shall inure to the benefit of the respective successors and assigns of Holder. 
This 2005 Amended Note shall not be transferred or assigned to any third party,
except:

 

(1)  By Holder upon the prior written consent of Maker, which consent shall not
be unreasonably withheld;

 

--------------------------------------------------------------------------------


 

(2)  By Holder pursuant to (i) the sale of more than 33 1/3% of the then
outstanding common stock of Holder, (ii) the sale of all or substantially all of
the assets of Holder, or (iii) any merger, consolidation, reorganization or
recapitalization of Holder, exclusive of any merger, consolidation,
reorganization or recapitalization whereby stockholders prior to such
transactions continue to own more than 66 2/3% of the voting power in the
surviving company following such transactions; and

 

(3)  By Holder to any of its affiliates;

 

Provided, however, in no event shall Holder transfer or assign this 2005 Amended
Note to any person or entity engaging in any business which is or may be
competitive with the business of Maker or any of its affiliates.  For the
purposes hereof, the “business of Maker or any its affiliates” shall mean
(i) the development, licensing, rental, marketing or selling of software that
performs mediation, rating or billing functions for communication service
providers, and (ii) upon Maker’s written notice to Holder, such other
business(es) as Maker or any of its affiliates may engage in from time to time. 
In the event that Holder transfers or assigns this 2005 Amended Note pursuant to
paragraphs (2) or (3) above, Holder shall provide Maker with prompt written
notice of such transfer or assignment.

 

This 2005 Amended Note shall be governed by, interpreted under, and construed
and enforced in accordance with, the laws of the State of California.

 

The indebtedness evidenced by this 2005 Amended Note is secured by and pursuant
to that certain Security Agreement, dated as of May 26, 1999, between Wireless
Billing and Corsair (the “Security Agreement”).

 

 

[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this 2005 Amended Note as an
instrument under seal as of the date first set forth above.

 

 

 

“MAKER:”

 

 

 

WIRELESS BILLING SYSTEMS

 

 

 

 

 

By:

/s/ William C. Bousema

 

 

 

William C. Bousema, Senior Vice President &

 

 

Chief Financial Officer

 

 

 

 

 

“HOLDER:”

 

 

 

LIGHTBRIDGE, INC.

 

 

 

 

 

By:

/s/ Timothy O’Brien

 

 

 

Timothy O’Brien

 

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------